 Case 3:18-cv-16593-MAS-TJB Document 13-3 Filed 04/12/19 Page 1 of 1 PageID: 224

LESLIE A. FARBER, LLC
         ATTORNEYS AT LAW                                            ACADEMY SQUARE
                                                               33 PLYMOUTH STREET, SUITE 204
                                                              MONTCLAIR, NEW JERSEY 07042-2607
                                                                        973.509.8500 x 213
                                                                        973.860.1174 (fax)

                                                                  E-mail: LFarber@LFarberLaw.com
                                                                  Web page: www.LFarberLaw.com




                                                      March 5, 2019
  via emai: TJB_orders@njd.us.courts.gov

  Hon. Tonianne J. Bongiovanni, U.S.M.J.
  United States District Court
  Clarkson S. Fisher Building & U.S. Courthouse
  402 East State Street
  Trenton, NJ 08608


         Re:     Strike 3 Holdings, LLC, vs. John Doe Subscriber Assigned IP
                 Address 76.117.94.168
                 • Motion to Quash Subpoena or, in the alternative to Proceed Anonymously
                   and for a Protective Order, returnable March 18, 2019
                  * Request to Remove and Replace Incorrectly Filed Document
  Dear Judge Bongiovanni:
  I represent the defendant-subscriber who is the movant in the above referenced case and motion.
  I just discovered that Exhibit A (ECF document 6-2, filed February 2, 2019), includes a page at
  the end which was inadvertently included that includes privileged and confidential, attorney-
  client information previously unknown to the plaintiff.
  I, therefore, respectfully request that this document be removed from the Court’s docket as soon
  as possible, that the adversary and its counsel be required to destroy all paper and electronic
  copies (if they have not done so already), and that the adversary and its counsel be prohibited
  from disseminating or relying on information contained in the document as originally filed for
  any purpose, including the pending motion. The same document without the privileged,
  confidential, attorney-client information, is attached.
                                                      Respectfully submitted,

                                               By:    ____________________________
                                                      Leslie A. Farber
  LAF:beg
  Encl.

  cc:    John Atkin, Esq. (via email)
